  EXHIBIT “1”




Case: 18-50604   Doc# 58-1   Filed: 10/26/18   Entered: 10/26/18 17:04:42   Page 1 of
                                          2
                                                         Kathy Dotson
                                                      Real Estate Appraiser
                                                         421 Sailfish Dr
                                                       Aptos, CA 95003
                                          Phone:(831)818-0631 Fax:(831)662-3357
                                                    kdappraisal@comcast.net
                                                   Qualifications of appraiser
                                             Employment: Konrad Jagst, Appraiser
                                                           2004-2005
                                                            Trainee:
                                                           2004-2005
                                                     PVUSD Transportation:
                                                           1990-2004
                                                      Appraisal Education:
                                              Career Web School / USPAP / UAD
                                 Residential Report Writing / Residential Income Approach
                                       Appraising FHA Today / Laws and Regulations
                                              FNMA 1004MC / Appraisal Trends
                                                      REO & Foreclosures
                                      Intro to Green Building for Real Estate Appraisers
                     Economics for Appraisers / Complex Residential Appraisal / Real Estate Specialties
                                                      Appraisal Experience:
                                                               VA
                                                              REO
                                                              FHA
                                                      Single family homes
                                                       Multi family units
                                             Vacant land and mountain properties
                                                           High Value
                                                       New construction
                                                      Condo and PUD units
                                                      Manufactured Homes
                             Licenses: California Residential Appraisal Certification AR038124
                                     Insurance: $1,000,000 Professional Liability Policy
                                         Navigators Insurance #PH13RAL131420IV
                   Client List: VA / RELS / Wells Fargo LSI/ Premiere Asset Services/ Bank of America,
 JPMorgan Chase, Mason McDuffie, USAA, Sterns Lending, Mortgage Lenders of America, RMR , IFreedom, Navy Federal
Credit Union, Mortgage Research Ctr, Prospect Mtg, High Tech Lending, American Pacific Mtg, Flagship Mtg, Guild Mtg, Met
Life, USAA, USA Bank, C2C Appraisal, Quicken Loans, All American Lndg, American Pacific Lndg, Weststar Mtg, New Day
                                              Fin., American Financial Network...
               Personal References: Konrad Jagst, Appraiser 408-234-5687 Tom Vinson, Broker 831-251-6382
                                             Sherry Barnard, Friend 831-728-8705
                                           Kathleen Kelly, Appraiser 831-818-1302

                                   Data Source: NDCData / MLS Listing Inc / Cruzfax
              Service Areas: Santa Clara County / Santa Cruz County / Monterey County / San Benito County




Case: 18-50604          Doc# 58-1         Filed: 10/26/18         Entered: 10/26/18 17:04:42                Page 2 of
                                                       2
